COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Agee
Argued at Chesapeake, Virginia


DIRK WILLIAMS
                                             MEMORANDUM OPINION * BY
v.   Record No. 2620-00-1                     JUDGE ROBERT P. FRANK
                                                DECEMBER 4, 2001
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                    John C. Morrison, Jr., Judge

            Jon M. Babineau (Saunders, Babineau &
            Brewbaker, on brief), for appellant.

            H. Elizabeth Shaffer, Assistant Attorney
            General (Randolph A. Beales, Attorney
            General, on brief), for appellee.


     Dirk Williams (appellant) was convicted in a bench trial of

distribution of cocaine, in violation of Code § 18.2-248, 1 and

distribution of cocaine within 1000 feet of school property, in

violation of Code § 18.2-255.2.   On appeal, he contends the

evidence was insufficient to prove the transaction took place

"within 1000 feet" of school property, as required by Code

§ 18.2-255.2, and insufficient to prove the building was a

"school."    For the reasons stated herein, we affirm appellant's

conviction.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
         This conviction is not before us.
                              ANALYSIS

     The parties are fully conversant with the record; therefore,

this memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     Appellant contends that the evidence was insufficient to

prove he distributed cocaine (1) within 1000 feet (2) of an

elementary school.   "On appeal, we review the evidence in the

light most favorable to the Commonwealth, granting to it all

reasonable inferences fairly deducible therefrom."    Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

When the sufficiency of the evidence is challenged on appeal, "it

is our duty to look to that evidence which tends to support the

verdict and to permit the verdict to stand unless plainly wrong."

Snyder v. Commonwealth, 202 Va. 1009, 1016, 121 S.E.2d 452, 457

(1961).   "The judgment of a trial court sitting without a jury is

entitled to the same weight as a jury verdict and will not be set

aside unless it appears from the evidence that the judgment is

plainly wrong or without evidence to support it."    Martin, 4 Va.

App. at 443, 358 S.E.2d at 418.

     Code § 18.2-255.2(A) provides in part:

           It shall be unlawful for any person to
           manufacture, sell or distribute or possess
           with intent to sell, give or distribute any
           controlled substance, imitation controlled
           substance or marijuana while (i) upon the
           property, including buildings and grounds,
           of any public or private elementary,
           secondary, or post secondary school, or any
           public or private two-year or four-year

                               - 2 -
            institution of higher education; (ii) upon
            public property or any property open to
            public use within 1,000 feet of such school
            property . . . .

     This case involves the weight of the evidence and not

admissibility.   While appellant raised the issue of the rolling

measuring device's calibration during cross-examination of

Investigator Michael Maslow, appellant did not object to the

admissibility of the investigator's testimony regarding

distance.   Additionally, the trial court did not have to rely

exclusively on the rolling device measurement.   Maslow testified

he did not remember the exact distance shown on the device, but

he remembered the purchase of cocaine took place within 800 feet

of the school.

     Appellant contends the Commonwealth failed to meet its

burden of proof because "no specific testimony was offered as to

the number of feet or any testimony with respect to the accuracy

of the measuring device to determine the distance."   He also

maintains no evidence proved where the school property began or

ended.   Appellant further argues the investigator did not record

the distance measured by the device.

     Appellant miscontrues Maslow's testimony.    Maslow testified

the sale was made within 1000 feet from the "edge" of the school

building.   On re-direct, he testified the distance was "[a]

little over two football fields" and indicated a football field

was 300 feet.    Clearly, the trial court found Maslow's testimony


                                - 3 -
credible.   "The credibility of the witnesses and the weight

accorded the evidence are matters solely for the fact finder who

has the opportunity to see and hear that evidence as it is

presented."   Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455
S.E.2d 730, 732 (1995) (citing Schneider v. Commonwealth, 230
Va. 379, 382, 337 S.E.2d 735, 736-37 (1985); Carter v.

Commonwealth, 223 Va. 528, 532, 290 S.E.2d 865, 867 (1982)).

     Appellant also argues the evidence did not indicate the

type of school, who owned it, whether it was public or private,

and whether it was a "school" as intended by the legislature.

     However, Maslow testified, without objection, that the

school was "Ingleside Elementary School."    Under the facts of

this case, the Commonwealth needed to prove that the accused

sold a controlled substance on property open to public use and

within 1000 feet of any public or private elementary school.

Maslow's testimony, obviously believed by the trial court,

proved appellant sold cocaine on an open sidewalk within 1000

feet of Ingleside Elementary School.

     The Commonwealth's evidence was competent, was not

inherently incredible, and was sufficient to prove beyond a

reasonable doubt that appellant was guilty of distribution of

cocaine within 1000 feet of an elementary school.

     We, therefore, affirm the conviction.

                                                Affirmed.



                               - 4 -